ANDERSON, J.
The'motion of the defendant to quash the indictment in this case, “because the original grand jury venire was not set out in the minutes of the court,” was properly overruled. The indictment was returned at the spring term, and it does not appear that the venire was then incorporated in the minutes of the court. The record shows that there was no adjournment of said spring term sine die, but that an order was made, in pursuance of section 917 of the Code of 1896, adjourning the court until July 17th. It further appeal's that before said adjourned, or July, term was ended the original grand jury venire became a part of the minutes of the court. The adjourned term was but a continuation or prolongation of the regular tetrm. — Whatley v. State, (Ala.) 39 South, 1014; Van Dyke v. State, 22 Ala. 57; Hundley v. Yonge, 69 Ala. 89. Courts have control of their records, and the right to make them conform to the truth, and the power remains until the term has been brought to a final close. — Keith v. State, 91 Ala. 2, 8 South, 353, 10 L. R. A. 430; Carwile v. State, (Ala.) 39 South, 1024.
The defendant cannot complain of the action of the court in recalling Juror Harrison. He was recalled at the instance of defendant’s counsel, and was challenged by the State.
There was no error in the action of the court in excusing the juror who would not “hang a man on circumstantial evidence.” — Griffiin v. State, 90 Ala. 8 South. 670; Code, 1896, § 5091.
There was no error in sustaining the objection of the State to the question to witness Mosely as to what the *32justice liad told him.
No predicate was laid for the impeachment of Mosely as to what .he sáid after the coroner’s inquest, and the objection to the question as to what Mosely said after the inquest was properly sustained.
The judgment of the circuit court is affirmed.
Affirmed.
Weakley, C. J. and Tyson and Simpson, JJ., concur.